 1325 NLRB No. 271323 NLRB No. 108 (April 29, 1997).2We grant the General Counsel's unopposed motion to include anadditional exhibit as an attachment to his Motion for Summary Judg-
ment.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.K Mart Corporation d/b/a Super K Mart Center(Broadview, Illinois) and United Food andCommercial Workers Union, Local 546, Char-
tered by United Food and Commercial Work-
ers International Union, AFL±CIO. Case 13±CA±36357December 9, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANPursuant to a charge filed on September 3, 1997, theGeneral Counsel of the National Labor Relations
Board issued a complaint on October 7, 1997, alleging
that the Respondent has violated Section 8(a)(5) and
(1) of the National Labor Relations Act by refusing the
Union's request to bargain following the Union's cer-
tification in Case 13±RC±19476. (Official notice is
taken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint.On November 10, 1997, the General Counsel fileda Motion for Summary Judgment. On November 13,
1997, the Board issued an order transferring the pro-
ceeding to the Board and a Notice to Show Cause why
the motion should not be granted. The Respondent
filed an opposition to the Motion for Summary Judg-
ment and a response to the Notice to Show Cause. The
Charging Party filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer, opposition, and response the Respond-ent admits its refusal to bargain, but attacks the valid-
ity of the certification on the basis of the Board's unit
determination in the representation proceeding.1Spe-cifically, the Respondent reasserts its contention that
the unit described in the complaint and in the certifi-
cation of representative is not an appropriate unit for
purposes of collective bargaining.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-viously unavailable evidence, nor does it allege anyspecial circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.2On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporationwith an office and place of business in Broadview, Illi-
nois, has been engaged in the operation of retail mer-
chandise and grocery stores. During the past calendar
year, the Respondent, in conducting its business oper-
ations described above, derived gross revenues in ex-
cess of $500,000, and purchased and received at its
Broadview, Illinois facility, goods valued at more than
$10,000 directly from points outside the State of Illi-
nois. We find that the Respondent is an employer en-
gaged in commerce within the meaning of Section 2(6)
and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held May 16, 1997, theUnion was certified on August 4, 1997, as the exclu-
sive collective-bargaining representative of the employ-ees in the following appropriate unit:All full-time and regular part-time meat cutters,and perishable service associates in the
meat/seafood department of the Employer at its
facility currently located in Broadview, Illinois,
but, excluding all office clerical employees, pro-
fessional employees, guards and supervisors as
defined in the Act, and all other employees.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince August 6, 1997, the Union has requested theRespondent to bargain, and, since August 11, 1997, the
Respondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.VerDate 08-MAY-9610:01 Dec 16, 1997Jkt 000000PO 00000Frm 00001Fmt 0610Sfmt 0610O:\GPOBV\V325.027nlrb01
 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONSOF
LAWBy refusing on and after August 11, 1997, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of theAct.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, K Mart Corporation d/b/a Super K Mart
Center, Broadview, Illinois, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with United Food and Com-mercial Workers Union, Local 546, Chartered by Unit-
ed Food and Commercial Workers International Union,
AFL±CIO, as the exclusive bargaining representative
of the employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time meat cutters,and perishable service associates in the
meat/seafood department of the Employer at its
facility currently located in Broadview, Illinois,
but, excluding all office clerical employees, pro-
fessional employees, guards and supervisors as
defined in the Act, and all other employees.(b) Within 14 days after service by the Region, postat its facility in Broadview, Illinois, copies of the at-
tached notice marked ``Appendix.''3Copies of the no-tice, on forms provided by the Regional Director for
Region 13, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since August 11, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.December 9, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllWilma B. Liebman, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with United Foodand Commercial Workers Union, Local 546, Chartered
by United Food and Commercial Workers InternationalVerDate 08-MAY-9610:01 Dec 16, 1997Jkt 000000PO 00000Frm 00002Fmt 0610Sfmt 0610O:\GPOBV\V325.027nlrb01
 3SUPER K MART CENTERUnion, AFL±CIO, as the exclusive representative ofthe employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time meat cutters,and perishable service associates in the
meat/seafood department of the Employer at its
facility currently located in Broadview, Illinois,
but, excluding all office clerical employees, pro-
fessional employees, guards and supervisors as
defined in the Act, and all other employees.K MARTCORPORATIOND
/B/ASUPERKMARTCENTER(
BROADVIEW, ILLINOIS)VerDate 08-MAY-9610:01 Dec 16, 1997Jkt 000000PO 00000Frm 00003Fmt 0610Sfmt 0610O:\GPOBV\V325.027nlrb01
 VerDate 08-MAY-9610:01 Dec 16, 1997Jkt 000000PO 00000Frm 00004Fmt 0610Sfmt 0610O:\GPOBV\V325.027nlrb01
 5The National Labor Relations Board has found that we violated the National Labor Relations Act andhas ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with UNITED FOOD AND COMMERCIAL WORKERS UNION,LOCAL 546, CHARTERED BY UNITED FOOD AND COMMERCIAL WORKERS INTERNATIONAL
UNION, AFL±CIO, as the exclusive representative of the employees in the bargaining unit.WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exerciseof the rights guaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put in writing and sign any agreement reachedon terms and conditions of employment for our employees in the bargaining unit:All full-time and regular part-time meat cutters, and perishable service associates in the meat/seafood department of the Employer at its facility currently located in Broadview, Illinois, but,
excluding all office clerical employees, professional employees, guards and supervisors as de-
fined in the Act, and all other employees.K MART CORPORATION D/B/A SUPER K MARTCENTER (BROADVIEW, ILLINOIS)(Employer)DatedBy(Representative)(Title)
VerDate 08-MAY-9610:01 Dec 16, 1997Jkt 000000PO 00000Frm 00005Fmt 7239Sfmt 7239O:\GPOBV\V325.027nlrb01
